DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on January 04, 2022, wherein claims 15-26 and 31-38 were submitted with this application. Wherein, claims 15, 31 and 38 have been amended. Hence claims 15-26 and 31-38 are pending and ready for examination.

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. The reasons are set forth below:
Applicant’s arguments and the examiner’s response:
(I) Applicant’s arguments 1: Applicant’s arguments, page 9, recites, “In a previous response, Applicants submitted that the proposed Venkat-Nitin combination at least failed to disclose, teach or suggest "determine an attenuated transmit power for a second set of channels and/or signals not included in the first set of channels and/or signals," as recited in previous claim 15. For example, the Previous Office Action relies on Venkat at paragraph 0041 as allegedly disclosing determining an attenuated transmit power for a second set of channels and/or signals not included in the first set of channels and/or signals. Previous Office Action at pp. 4, 5. The cited portion of Venkat, however, discloses that downlink signals received by the UE may be attenuated as a result of shadowing. For example, a UE may receive an attenuated downlink signal from a remote antenna unit because the signal passes through a wall. Venkat at There is no disclosure in the cited portion of Venkat of a base station that determines an attenuated transmit power. Accordingly, there is no disclosure in Venkat of "determine an attenuated transmit power for a second set of channels and/or signals not included in the first set of channels and/or signals," as recited in claim 15”. 
(i) Examiner’s response: The examiner respectfully disagrees. See MPEP,
2141.02    Differences Between Prior Art and Claimed Invention [R-10.2019], VI.    PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched slowly). Allied Erecting v. Genesis Attachments, 825 F.3d 1373, 1381, 119 USPQ2d 1132, 1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.’" (quoting Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165, 77 USPQ2d 1865, 1870 (Fed Cir. 2006) (citation omitted))).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
The examiner’s rejection is based on the recited claim limitation. Venkat teaches said limitation as argued. Hence Venkat teaches: determine an attenuated transmit power for a second set of channels and/or signals not included in the first set of channels and/or signals: Venkat: para [0041], UE may receive the downlink signals which may be attenuated, where, “attenuated downlink signal” equivalent to “second set of channels/signals” as a result of shadowing, see further para [0059]-[0061],  Further, fig 2, para [0043]-[0044], steps 210-226, where, the process collects/receive signal information from the UE and determined reduced . Therefore, Venkat teaches said arguments. Hence the arguments are not persuasive.
	All the remaining arguments are based on the arguments above and are responded to in full.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-26 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2012/0196611 A1), hereinafter, “Venkat” in view of  Kwon et al (US 2009/0225701 A1), hereinafter, “Kwon” further in view of Nitin et al. (Applicant supplied IDS-NPL: NB-IoT Deployment Study for Low Power Wide Area Cellular IoT: 2016 IEEE 27th Annual International Symposium on Personal, Indoor, and Mobile Radio Communications (PIMRC) - Workshop: From M2M Communications to Internet of Things), hereinafter, “Nitin”.
	Regarding claim 15, Venkat discloses: A network node for enabling wireless communication with a wireless device in a wireless network, wherein a pre-determined maximum total transmit power is available for downlink transmission by the network node (Venkat: fig 2, para [0044], ), wherein the network node is configured to: 
	- identify a first set of channels and/or signals to be used for said wireless communication with the wireless device (Venkat: fig 5, step 526, para [0078]-[0079], where, “Carrier C” equivalent to “first set of channels”);
	- determine a boosted transmit power for the first set of channels and/or signals required to achieve the extended transmission range, the boosted transmit power being higher than the nominal transmit power (Venkat: fig 5, step 524, para [0078]-[0080], where, “Pboost for Set Carrier C” equivalent to “boosted power”, which is higher than Pc_nominal);
	- determine an attenuated transmit power for transmission of a second set of channels and/or signals not included in the first set of channels and/or signals (Venkat: para [0041]-[0044], UE may receive the downlink signals which may be attenuated, where, “attenuated downlink signal” equivalent to “second set of channels/signals” as a result of shadowing, see further para [0059]-[0061]), and 
	Venkat does not explicitly teach: detect, based on a location of the wireless device, that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network;
	Kwon teaches: detect, based on a location of the wireless device (fig 5, fig 12 and fig 13-15, para [0162-[0167], where, a UE obtains information about its location within a cell in accordance with a downlink signal attenuation extent, selects an RACH or ranging channel structure and/or sequence suitable for the information about its location within the cell and/or its speed, and then transmits a signal using the selected structure and/or sequence) that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network (fig 4 and 5, para [0017]-[0019], where, described various channel lengths based on cell size. Para [0025], where, a path loss may appear differently for each UE due to location within a cell, further para [0026]-[0030]);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “detect, based on a location of the wireless device, that the wireless device requires an extended transmission range which is larger than a current transmission range provided by the network” taught by Kwon into Venkat in order to allocate resources to the RACH or the ranging channel by the base station is reduced smaller than an overhead generated from allocating the entire resource long.
	Neither Venkat nor Kwon explicitly teach, however, Nitin teaches: the attenuated transmit power being lower than the nominal transmit power; transmit the first set of channels and/or signals using the boosted transmit power and the second set of channels and/or signals using the attenuated transmit power, so that the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power;
However, Nitin teaches: the attenuated transmit power being lower than the nominal transmit power (Section: III. Deployment Consideration for NB-IoT, A. Issues with Partial Network Deployment and Solutions, col 1 and col 2, the example is given, where, “with 46 dBm of total power at the eNB and 10-MHz system bandwidth, when one PRB is boosted by 6 dB, the power of the other PRBs is reduced from 29 dBm to approximately 28.7 dBm. Besides, the EVM impact of the power-boosted PRB on the neighboring PRBs is within the legacy requirements”, can be interpreted as 46 dBm power requirement for 50 RB, see IV. Performance Evaluation, i.e., power to transmit each RB is close to 1dBm equivalent to “Nominal power”, when power boost is accomplished by 6 dBm for single RB, the power of other RB reduced form 29 dBm to 28.7 dBm, i.e., 0.3 dBm equivalent to “attenuated power”, hence “attenuated power” is less than nominal power);
	- transmit the first set of channels and/or signals using the boosted transmit power and the second set of channels and/or signals using the attenuated transmit power, so that the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power (Section: III. Deployment Consideration For NB-IoT, A. Issues with Partial Network Deployment and Solutions, col 1 and col 2, the example is given, where, “with 46 dBm of total power at the eNB and 10-MHz system bandwidth, when one PRB is boosted by 6 dB, the power of the other PRBs is reduced from 29 dBm to approximately 28.7 dBm. Besides, the EVM impact of the power-boosted PRB on the neighboring PRBs is within the legacy requirements”, can be interpreted as 46 dBm power requirement for 50 RB, see IV. Performance Evaluation, i.e., power to transmit each RB is close to 1dBm equivalent to “Nominal power”, when power boost is accomplished by 6 dBm for single RB, the power of other RB reduced form 29 dBm to 28.7 dBm, i.e., 0.3 dBm equivalent to “attenuated power”, hence “attenuated power” is less than nominal power, where, “power boosted channel” and “power attenuated channel” together makes 46 dBm);
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the attenuated transmit power being lower than the nominal transmit power; transmit the first set of channels and/or signals using the boosted transmit power and the second set of channels and/or signals using the attenuated transmit power, so that the total transmit power used for transmitting said first and second sets does not exceed the pre-determined maximum total transmit power” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
 	Regarding claims 16 and 32, Venkat modified by Nitin further teaches: A network node according to claims 15 and 31, wherein the first set of channels and/or signals includes channels and/or signals dedicated to the wireless device and comprising at least one of: a Physical Downlink Control Channel PDCCH carrying data and paging information, a Physical Downlink Shared Channel PDSCH carrying data and paging information, and a Physical Hybrid-ARQ Indicator Channel PHICH (Nitin: fig 4-5, see chapter: “B. Problems in Asynchronous Networks”).
	Regarding claims 17 and 33, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claims 16 and 32, wherein the network node is configured to determine the boosted transmit power for the dedicated channels and/or signals based on a desired data throughput of the wireless device;
	However, Nitin further teaches: A network node according to claims 16 and 32, wherein the network node is configured to determine the boosted transmit power for the dedicated channels and/or signals based on a desired data throughput of the wireless device (Nitin: [Abstract]: where, power boost may be accomplished for stand-alone or dedicated carrier).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the network node is configured to determine the boosted transmit power for the dedicated channels and/or signals based on a desired data throughput of the wireless device” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
	Regarding claims 18 and 34, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claims 16 and 32, wherein the first set of channels and/or signals further includes common channels and/or signals comprising at least one of: a Primary Synchronization Signal PSS, a Secondary Synchronization Signal SSS, Cell-specific Reference Signals CRS, a Physical Broadcast Channel PBCH, a Physical Control Format Indicator Channel PCFICH, a Physical Downlink Control Channel PDCCH carrying system information, and a Physical Downlink Shared Channel PDSCH carrying system information. 
However, Nitin further teaches: A network node according to claims 16 and 32, wherein the first set of channels and/or signals further includes common channels and/or signals comprising at least one of: a Primary Synchronization Signal PSS, a Secondary Synchronization Signal SSS, Cell-specific Reference Signals CRS, a Physical Broadcast Channel PBCH, a Physical Control Format Indicator Channel PCFICH, a Physical Downlink Control Channel PDCCH carrying system information, and a Physical Downlink Shared Channel PDSCH carrying system information (Nitin: fig 4-5, see chapter: “B. Problems in Asynchronous Networks”, fig 2, Table I, where, NPSS corresponding to “Narrowband Primary Synchronization”).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the first set of channels and/or signals further includes common channels and/or signals comprising at least one of: a Primary Synchronization Signal PSS, a Secondary Synchronization Signal SSS, Cell-specific Reference Signals CRS, a Physical Broadcast Channel PBCH, a Physical Control Format Indicator Channel PCFICH, a Physical Downlink Control Channel PDCCH carrying system information, and a Physical Downlink Shared Channel PDSCH carrying system information” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
A network node according to claims 15 and 31, wherein the network node is configured to determine the boosted transmit power individually per channel or signal. 
However, Nitin further teaches: A network node according to claims 15 and 31, wherein the network node is configured to determine the boosted transmit power individually per channel or signal (Nitin: fig 3, III. Deployment Consideration For NB-IoT, A. Issues with Partial Network Deployment, para [0005], where, each PRB boosted by 6 dBm, i.e., transmission power boosted per channel).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the network node is configured to determine the boosted transmit power individually per channel or signal” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
	Regarding claim 20, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claim 15, wherein the network node is configured to at least partly schedule the first set of channels and/or signals in a first set of subcarriers to be transmitted using the boosted transmit power, and to at least partly schedule the second set of channels and/or signals in a second set of subcarriers to be transmitted using the attenuated transmit power.
, wherein the network node is configured to at least partly schedule the first set of channels and/or signals in a first set of subcarriers to be transmitted using the boosted transmit power, and to at least partly schedule the second set of channels and/or signals in a second set of subcarriers to be transmitted using the attenuated transmit power (Nitin: III. Deployment Consideration For NB-IoT, A. Issues with Partial Network Deployment and Solutions, col 1 and col 2, the example is given, where, “with 46 dBm of total power at the eNB and 10-MHz system bandwidth, when one PRB is boosted by 6 dB, the power of the other PRBs is reduced from 29 dBm to approximately 28.7 dBm. Besides, the EVM impact of the power-boosted PRB on the neighboring PRBs is within the legacy requirements”, can be interpreted as 46 dBm power requirement for 50 RB, see IV. Performance Evaluation, i.e., power to transmit each RB is close to 1dBm equivalent to “Nominal power”, when power boost is accomplished by 6 dBm for single RB, the power of other RB reduced form 29 dBm to 28.7 dBm, i.e., 0.3 dBm equivalent to “attenuated power”, hence “attenuated power” is less than nominal power, where, “power boosted channel” and “power attenuated channel” together makes 46 dBm).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “, wherein the network node is configured to at least partly schedule the first set of channels and/or signals in a first set of subcarriers to be transmitted using the boosted transmit power, and to at least partly schedule the second set of channels and/or signals in a second set of subcarriers to be transmitted using the attenuated transmit power” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
A network node according to claim 20, wherein the network node is configured to at least partly transmit the first set of channels and/or signals in allocated resource blocks or resource elements of the first set of subcarriers (Venkat: fig 5, step 526, para [0078]-[0079], where, “Carrier C” equivalent to “first set of channels”);
	Regarding claim 22, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claim 21, wherein the network node is configured to determine the boosted transmit power individually per subcarrier or per resource block or per resource element. 
However, Nitin further teaches: wherein the network node is configured to determine the boosted transmit power individually per subcarrier or per resource block or per resource element (Nitin: fig 3, III. Deployment Consideration For NB-IoT, A. Issues with Partial Network Deployment, para [0005], where, each PRB boosted by 6 dBm, i.e., transmission power boosted per channel).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the network node is configured to determine the boosted transmit power individually per subcarrier or per resource block or per resource element” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
	Regarding claim 23, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claim 21, wherein the network node is configured to serve multiple wireless devices and to schedule the wireless devices in resource blocks or resource elements based on their distance to the network node. 
However, Nitin further teaches: wherein the network node is configured to serve multiple wireless devices and to schedule the wireless devices in resource blocks or resource elements based on their distance to the network node (Nitin: page 1, col 1, II NB-IoT System Design: para [0001] and first and second bullets). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “wherein the network node is configured to serve multiple wireless devices and to schedule the wireless devices in resource blocks or resource elements based on their distance to the network node” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
	Regarding claim 24, Venkat further teaches: A network node according to claim 15, wherein the network node is configured to adapt transmission parameters used for the transmission of the first and second sets of channels and/or signals to the determined boosted transmit power (Venkat: fig 5, step 522, para [0078]-[0079]) and Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: the determined attenuated transmit power.
 	However, Nitin further teaches: the determined attenuated transmit power (Nitin: III. Deployment Consideration For NB-IoT, A. Issues with Partial Network Deployment and Solutions, col 1 and col 2, the example is given, where, “with 46 dBm of total power at the eNB and 10-MHz system bandwidth, when one PRB is boosted by 6 dB, the power of the other PRBs is reduced from 29 dBm to approximately 28.7 dBm. Besides, the EVM impact of the power-boosted PRB on the neighboring PRBs is within the legacy requirements”, can be interpreted as 46 dBm power requirement for 50 RB, see IV. Performance Evaluation, i.e., power to transmit each RB is close to 1dBm equivalent to “Nominal power”, when power boost is accomplished by 6 dBm for single RB, the power of other RB reduced form 29 dBm to 28.7 dBm, i.e., 0.3 dBm equivalent to “attenuated power”, hence “attenuated power” is less than nominal power, where, “power boosted channel” and “power attenuated channel” together makes 46 dBm).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the determined attenuated transmit power” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.

	Regarding claim 25, Venkat further teaches maximum power availability and Kwon teaches detection of extended power requirement based on UE location as applied for claim 15 above, however neither Venkat nor Kwon explicitly teach: A network node according to claim 24, wherein said transmission parameters comprise at least one of: a combination of Modulation & Coding Scheme MCS and rank for PDCCH, and number of Control Channel Elements CCEs for PDCCH. 
However, Nitin further teaches: wherein said transmission parameters comprise at least one of: a combination of Modulation & Coding Scheme MCS and rank for PDCCH, and number of Control Channel Elements CCEs for PDCCH (Nitin: page 2, col 2, fig 2, Table I, NB-IoT channel and Signal).
wherein said transmission parameters comprise at least one of: a combination of Modulation & Coding Scheme MCS and rank for PDCCH, and number of Control Channel Elements CCEs for PDCCH” taught by Nitin into Venkat to deploy low power NB-IoT subcarriers to eliminate interference to NB-IoT from the adjacent LTE PRBs.
	Regarding claim 26, Venkat further teaches: A network node according to claim 15, wherein the total transmit power used for transmitting the first and second sets of channels and/or signals on a specific antenna port does not exceed a pre-defined maximum total transmit power per antenna port (Venkat: para [0054], where, Pc-max equivalent to “pre-defined max total transmit power”). 
	Regarding claim 31, the claim includes features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 1 in order to determine total maximum transmit power available for downlink transmission method, and the rejection to claim 15 is applied hereto.
	Regarding claim 36, Venkat further teaches:  A method according to claim 31, wherein the method is performed after the network node has been upgraded to employ a new transmission technology which provides higher bitrate and shorter transmission range than a previous transmission technology employed by the network node prior to said upgrade (Venkat: para [0028], where, supports higher bitrates and reduced latency).
	Regarding claim 37, Venkat further teaches: A method according to claim 31, wherein said new transmission technology is related to modulation and/or coding (Venkat: para [0027], where, “modulation and coding rate” equivalent to “modulation and coding scheme”).  
	Regarding claim 38, the claim includes features identical to the subject matter mentioned in the rejection to claim 15 above. The claims are mere reformulation of claim 1 in order to determine total maximum transmit power available for downlink transmission method, and the rejection to claim 15 is applied hereto. Additionally, the claim includes a memory and a processor. However, Arora discloses the memory and the processor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461